KING, Judge.
The defendant, Donald J. Borel, was charged with driving left of center in violation of La.R.S. 32:79. The defendant was also charged with driving a vehicle while intoxicated, second offense, in violation of La.R.S. 14:98(C). Both charges arose out of the same incident and were consolidated for trial and were tried at the same time. This case remains consolidated on appeal with the case of State v. Borel, 473 So.2d 928 (La.App. 3rd Cir.1985), in which a separate judgment has been rendered. Defendant was tried before a judge and was found guilty as charged of both offenses. The trial court sentenced defendant on the charge of second offense driving while intoxicated but did not impose a sentence on the defendant on the charge of driving left of center. Defendant timely appealed both convictions.
A defendant can only appeal from a judgment which imposes sentence. La.C.Cr.P. Art. 912(C)(1). As no sentence has been imposed on the defendant in this matter this appeal is premature and will be ordered dismissed at defendant-appellant’s cost.
APPEAL DISMISSED.